DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed June 22, 2018, is entered.  Applicant amended claims 4-6 and added claims 7-10.  No new matter is entered.  Claims 1-10 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 further require the presence of additional components within the nonaqueous electrolyte solution.  The awkward claim language is unclear as to whether a pairing of a phosphorous compound represented by formulas 4 to 6 with one of a compound represented by formulas 2 or 3 or a boric acid ester, an acid anhydride, a cyclic carbonate having an unsaturated bond or a halogen atom, or a cyclic sulfonic acid ester are required by the claimed invention or if component B is one of the compounds listed.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the component (B)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 9 should be amended to depend from claim 7 for proper antecedent basis.
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Publication No. 2016/0351961).
With respect to claims 1 and 6, Abe teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the solution comprises a monofluorophosphoric ester salt represented by the following formula:

    PNG
    media_image1.png
    132
    178
    media_image1.png
    Greyscale
.  Paragraphs 1 and 7.
Abe’s Formula 1 meets the requirements of the claimed invention when A is an alkali metal and R is a C1-10 alkyl group and M in the claimed invention is an alkali metal, X is fluorine and R1 is a C1-C20 hydrocarbon.  Paragraph 8.  Abe teaches the electrolyte is disposed between positive and negative electrodes.  Paragraph 9.

	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a monofluorophosphoric ester salt, wherein A is lithium and R is a C1-10 alkyl, as taught by Abe, and incorporate the salt within a nonaqueous electrolyte solution for a secondary battery comprising positive and negative electrodes because Abe teaches doing so forms good quality films on the electrode interfaces that prevent decomposition of the electrolyte.
	With respect to claims 2 and 7, Abe further teaches the nonaqueous electrolyte solution comprises lithium salt as a solute, wherein the salt is LiBF4, which meets the requirements of formula 2 when M is lithium and each X is fluorine, or LiPF6, which meets the requirements of formula 5 when M is lithium and each X is fluorine.  Paragraphs 31 and 34.  Examiner further notes Abe does not limit the solute to a single salt, meaning a combination is within the scope of Abe’s disclosure.
	With respect to claims 3 and 8, Abe teaches the addition amount of the monofluorophosphoric ester salt is 0.01% to 20% by mass relative to the total mass of the nonaqueous solvent.  Paragraph 9.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Abe additionally teaches if too little of the monofluorophosphoric ester salt is added the formed film will be insufficient and if too much of the monofluorophosphoric ester salt is added the film may be excessive or the electrolyte may be too viscous.  Paragraph 32.  This disclosure 
	With respect to claims 5 and 10, Abe further teaches lithium ethyl monofluorophosphate is an example of one embodiment of the monofluorophosphoric ester salt.  Paragraph 62.
(4)
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al. (U.S. Publication No. 2017/0077550).
With respect to claims 1 and 6, Nishie teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the electrolyte a component represented by the following formula:

    PNG
    media_image2.png
    110
    141
    media_image2.png
    Greyscale
.  Paragraphs 1 and 11.
Nishie’s formula satisfies the requirements of the claimed invention when R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms and X of the claimed invention is fluorine, M is an alkali metal and R1 is a C1-C20 hydrocarbon.  Paragraph 11.  The electrolyte is paired with positive and negative electrodes in the secondary battery.  Paragraphs 44 and 51.

	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a compound wherein R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms, as taught by Nishie, and utilize the compound within a nonaqueous electrolyte comprising monofluorotoluene because Nishie teaches so improves an overcharge-preventing effect of the monofluorotoluene in the electrolyte.
	With respect to claims 2 and 7, Nishie further teaches the nonaqueous electrolyte solution comprises a supporting salt or a combination of supporting salts, wherein LiBF4, which meets the requirements of formula 2 when M is lithium and each X is fluorine, and LiPF6, which meets the requirements of formula 5 when M is lithium and each X is fluorine, are identified as two of the supporting salts.  Paragraph 41.
	With respect to claims 3 and 8, Nishie teaches the monofluorophosphate is present in the nonaqueous electrolyte solution in an amount of 6 mass % or less based on the total mass of the nonaqueous electrolyte.  Paragraph 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 4 and 9, Nishie teaches the supporting salt is present in the nonaqueous electrolyte in an amount of 5.0 mol/L or less and 0.1 mol/L or more.  Paragraph 41.  This corresponds to a range of approximately 0.7% by mass to 39% by mass of the nonaqueous electrolyte solution when propylene carbonate is used as the solvent.  Paragraphs 41 and 42.  As prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Nishie’s fluorophosphates compound is a lithium ethyl monofluorophosphate when R1 is lithium, an alkali metal, and R2 is an ethoxy.  Paragraphs 36-38.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796